Wade, C. J.
Even if it be conceded that there was enough evidence as to the identity of the chauffeur in charge of the car at the time of the injury to the plaintiff to carry that question to the jury, it definitely appeared that he was then operating the car contrary to the express direction of the master (the defendant), and not in connection with any business of the latter, but wholly for his own private use and purposes. The trial judge therefore did not err in directing a verdict in favor of the master. See Fielder v. Davison, 139 Ga. 509, 512 (77 S. E. 618).

Judgment affirmed.


George and Lulce, JJ., concur.